United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 12, 2006

                                                            Charles R. Fulbruge III
                              No. 06-30219                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JASON RAKEL, also known as Jason David Rakel,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 5:05-CR-50079-2
                       --------------------

Before KING, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Jason Rakel appeals his conviction for conspiracy to

distribute methamphetamine.    For the first time on appeal, he

argues that his guilty plea was not supported by a sufficient

factual basis.    We hold that Rakel’s admitted purchase of 70.7

grams of methamphetamine in a two-week period is indicative of

distribution, not personal use.    Consequently, the district court

did not plainly err in accepting his plea.      See United States v.

Palmer, 456 F.3d 484, 489, 492 (5th Cir. 2006).

     AFFIRMED.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.